Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is entered into between
the undersigned individual (“Executive”) and Ducommun Incorporated, a Delaware
corporation (the “Company”) and is dated as of June 26, 2019. Reference is made
to that certain Key Executive Severance Agreement, dated January 23, 2017,
between Executive and the Company (the “Severance Agreement”). Any capitalized
terms used herein and not defined shall have the meanings given to such terms in
the Severance Agreement.

In consideration of the mutual covenants undertaken in this Agreement, Executive
and the Company hereby acknowledge and agree as follows:

 

1.

Separation. The Company and Executive hereby agree that Executive’s last day of
employment with the Company shall occur on June 5, 2019 (the “Separation Date”).
By signing below, Executive hereby acknowledges his involuntary separation,
without cause from the Company, effective as of the Separation Date, and from
all positions Executive may hold as an employee, officer or director of the
Company and/or any of its subsidiaries or affiliates.

 

2.

Separation Payment. The Company and Executive hereby agree that, contingent upon
Executive’s execution and nonrevocation of and compliance with this Agreement,
Executive will be entitled to the benefits described in this Section 2, which
equal or exceed the benefits to which Executive would be entitled under
Section 5 (“Certain Benefits Upon a Qualifying Termination of Employment Not In
Connection with a Change in Control”) and Section 6 (“Certain Benefits Upon Any
Qualifying Termination of Employment”) of the Severance Agreement in connection
with the termination of Executive’s employment, contingent upon the
effectiveness of the release of claims set forth in this Agreement. Conditioned
upon Executive’s execution and nonrevocation of and compliance with this
Agreement, including the releases and covenants that form a material part of
this Agreement, which Agreement shall have become effective and irrevocable on
the eighth (8th) day following the date Executive executes this Agreement, and,
contingent upon this Agreement becoming so effective, the Company shall provide
Executive (or, in the event of Executive’s death following the Separation Date,
Executive’s estate) with a lump sum cash payment equal to $1,650,642 (the
“Separation Payment”), payable on the Company’s first regularly-scheduled
payroll date following the Separation Date, or, if later, the first
regularly-scheduled payroll date following the date this Agreement becomes
effective and irrevocable. The Separation Payment represents (i) eighteen months
of base salary, plus (ii) Executive’s accrued and unpaid base salary through the
Separation Date, plus (iii) a cash bonus for 2019 based on a target bonus of 55%
of base salary, plus (iv) a cash payment with regard to performance stock units
granted in 2017 calculated using the closing price of a share of the Company’s
common stock on June 4, 2019 based on actual performance for the first two years
of the performance cycle and target performance for 2019, plus (v) a cash
payment with regard to performance stock units granted in 2018 calculated using
the closing price of a share of the Company’s common stock on June 4, 2019 based
on actual performance for the first year of the performance cycle and target
performance for 2019, plus (vi) a cash payment with regard to restricted stock
units granted in 2017 and 2018 calculated using the closing price of a share of
the Company’s common stock on June 4, 2019 and assuming one additional year of
vesting in the case of each grant, plus (vi) COBRA premiums for twelve months.
In addition, the Separation Payment includes up to one year of Company-paid
outplacement services (payable directly by the Company to the applicable service
provider of your choice) at a cost not to exceed $7,200.



--------------------------------------------------------------------------------

3.

No Other Compensation. Executive acknowledges and agrees that as of the
Separation Date, except as otherwise expressly provided in this Agreement,
Executive shall not be entitled to receive or be eligible for any payments,
severance or sums from the Company under any offer letter, Severance Agreement,
plan or otherwise with respect to Executive’s employment with the Company and/or
the termination of Executive’s employment with the Company, and no compensation,
severance or other benefits shall accrue beyond the Separation Date.
Notwithstanding the foregoing, nothing herein shall prevent, nor shall Company
contest, Executive from exercising any rights or claiming any benefits for which
he may otherwise be eligible under applicable state unemployment and/or
disability insurance programs.

 

4.

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed duly given (a) on the date of delivery if delivered personally,
or if by facsimile or e-mail, upon written confirmation of receipt by facsimile,
e-mail or otherwise, (b) on the first business day following the date of
dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth business day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

        

  To Company:     

Ducommun Incorporated

200 Sandpointe Avenue

Suite 700

Santa Ana, California 92707

Attention: Chief Executive Officer



        

  To Executive:     

Douglas L. Groves

[Home Address]

 

5.

Release by Executive. Except for those obligations of the Company under this
Agreement, Executive, on behalf of Executive and Executive’s dependents,
successors, heirs, assigns, agents, and executors (collectively, the “Executive
Releasors”), hereby releases and discharges and covenants not to sue, to the
maximum extent permitted by law, the Company and its predecessors, successors,
subsidiaries, parents, branches, divisions, and other affiliates, and each of
their current and former directors, officers, employees, shareholders,
representatives, attorneys, successors and assignees, past and present, and each
of them (individually and collectively, “Company Releasees”) from and with
respect to any and all claims, wages, agreements, obligations, demands and
causes of action, known or unknown, suspected or unsuspected, concealed or
hidden

 

2



--------------------------------------------------------------------------------

  (collectively, “Claims”), of any kind whatsoever, including, without
limitation, any Claims arising out of or in any way connected with Executive’s
employment relationship with or separation from, the Company, any Claims for
severance pay, bonus or similar benefit, sick leave, pension, retirement,
vacation pay, life insurance, health or medical insurance or any other fringe
benefit, any benefits arising from any ERISA benefit plan, workers’ compensation
or disability, and any other Claims resulting from any act or omission by or on
the part of Releasees committed or omitted prior to the Separation Date,
including by way of example only, any Claims under the Age Discrimination in
Employment in Employment Act (as amended by the Older Workers’ Benefit
Protection Act), Title VII of the Civil Rights Act of 1964; the Federal Civil
Rights Act of 1991; the Worker Adjustment and Retraining Notification Act of
1988; the Americans with Disabilities Act of 1990; the Equal Pay Act; the Family
Medical Leave Act ; the Employee Retirement Income Security Act (“ERISA”); the
California Fair Employment and Housing Act; the California Labor Code; the
California Private Attorney General Act; any other federal, state or local law,
regulation or ordinance; the Orders of the California Industrial Welfare
Commission regulating wages, hours and working conditions; any action based on
any alleged breach of contract, breach of the covenant of good faith and fair
dealing, fraud, fraudulent inducement or any other tort; any violation of public
policy or statutory or constitutional rights; any claim for severance pay, bonus
or similar benefit, sick leave, pension, retirement, vacation pay, holiday pay,
stock options, car allowance, life insurance, health or medical insurance, or
any other fringe benefit; any claim for reimbursement of health or medical
costs; and any claim for disability. This release does not prevent Executive
from filing a charge with or participating in an investigation by a governmental
administrative agency; provided, however, that Executive waives any right to
receive any monetary award resulting from such a charge or investigation,
including, without limitation, interest, penalties, fines, and attorneys’ fees.
This Release does not apply to any continuing obligations under this Agreement
or to any action to enforce or for breach of this Agreement.

 

6.

Release by Company. Except for those obligations of Executive under this
Agreement, Company for itself and on behalf of its predecessors, successors,
subsidiaries, parents, branches, divisions, and other affiliates (collectively,
the “Company Releasors”), hereby releases and discharges and covenants not to
sue, to the maximum extent permitted by law, the Executive from and with respect
to any and all claims, agreements, obligations, demands and causes of action,
known or unknown, suspected or unsuspected, concealed or hidden (collectively,
“Company Claims”) arising out of or in any way connected with Executive’s
employment relationship with or separation from, the Company, and any other
Company Claims resulting from any act or omission by or on the part of the
Executive committed or omitted prior to the Effective Date, including by way of
example only, any action based on any alleged breach of contract, breach of the
covenant of good faith and fair dealing, fraud, fraudulent inducement or any
other tort; and any violation of public policy or statutory or constitutional
rights. This Release does not apply to any continuing obligations under this
Agreement or to any action to enforce or for breach of this Agreement.

 

 

3



--------------------------------------------------------------------------------

7.

ADEA Waiver. Executive expressly acknowledges and agrees that, by entering into
this Agreement, Executive is knowingly and voluntarily waiving any and all
rights or claims that Executive may have arising under the ADEA, which have
arisen on or before the date of the Agreement. Executive further expressly
acknowledges and agrees that:

 

  (a)

in consideration for the releases provided for in this Agreement, Executive
received value beyond that which Executive was, at that time, already entitled
to;

 

  (b)

Executive was advised in writing by this Agreement to consult with an attorney
before signing this Agreement;

 

  (c)

Executive has been given a period of 21 days within which to consider this
Agreement before signing it, and that in the event Executive executes the
Agreement before the full 21 days, Executive does so knowingly and voluntarily
and with the intention of waiving any remaining time in that 21-day period; and

 

  (d)

Executive was informed that Executive has seven days following the date of
execution of this Agreement in which to revoke the Agreement (the “Revocation
Period”). This Agreement shall not become effective or enforceable until the
Revocation Period has expired and Executive has not revoked the Agreement. To be
effective, such revocation must be in writing and hand delivered to the contact
identified in Section 4 above within the Revocation Period.

Nothing herein shall prevent Executive from seeking a judicial determination as
to the validity of the release provided in this Agreement, with regard to age
discrimination claims consistent with the ADEA.

 

8.

Parties’ Release of Known and Unknown Claims. It is the parties’ intention that
the parties’ respective execution of this Agreement will bar every claim,
demand, cause of action, charge, or grievance that one party may have against
the other existing at any time prior to and through the date of execution of
this Agreement. Because this is the parties’ intention, each party respectively
waives any and all rights and benefits conferred upon that party by the
provisions of Section 1542 of the California Civil Code. Section 1542 provides:

“A general release does not extend to claims which the creditor

does not know or suspect to exist in his or her favor at the time

of executing the release, which if known by him or her must

have materially affected his/her settlement with the debtor.”

The parties confirm that they have each read the Agreement, fully understand its
terms and their effect, and as part of this mutual general release, and not by
way of limitation, expressly waive, relinquish, and forfeit all rights and
benefits accorded by the provisions of Section 1542, and furthermore waive any
rights that they may have to invoke said provisions now or in the future with
respect to any rights or claims released in this Agreement. The parties
acknowledge that they understand the significance and consequence of the
releases herein and specific waiver of all known and unknown claims.

 

4



--------------------------------------------------------------------------------

9.

No Claims Assigned or Filed. Executive and the Company represent and warrant
that each has not assigned or transferred to any person not a party to this
Agreement any of the Claims released pursuant to this Agreement. Executive and
the Company further represent and warrant that neither party nor any person,
firm or entity acting on such party’s behalf or for such party’s benefit has
filed any complaints, charges, or lawsuits with any court or government agency,
or commenced any arbitration proceeding, relating to any of the Claims released
pursuant to this Agreement.

 

10.

Director and Officer Insurance Coverage; Indemnification. The Executive shall
remain an insured under the Company’s director and officer insurance after the
Separation Date with respect to acts or omissions of Executive while Executive
served as an officer or director of the Company on the same terms and conditions
as such insurance is provided for active officers of the Company from time to
time. Nothing herein shall serve to act as a waiver by Executive of any rights
to which he may now or hereinafter be entitled under such insurance policies or
the Company’s governing documents with respect to indemnification for acts while
he was an officer or employee of the Company. In addition, this Agreement shall
not act as a waiver or release of any rights of legal representation and/or
indemnification that Executive may have for acts within the course and scope of
employment under California Labor Code Section 2802.

 

11.

Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and will be
interpreted in a manner intended to comply with Section 409A. To the extent any
reimbursements or in-kind benefits due to Executive under this Agreement
constitute “deferred compensation” under Section 409A, any such reimbursements
or in-kind benefits shall be paid in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(l)(iv). Each payment made under this Agreement shall be
designated a “separate payment” within the meaning of Section 409A. As such, and
to the extent applicable and permissible under Section 409A, each such “separate
payment” shall be made in a manner so as to satisfy Section 409A and Treasury
Regulations promulgated thereunder, including the provisions which exempt
certain compensation from Section 409A, including but not limited to, Treas.
Regs. Section 1.409A-1(b)(4) regarding payments made within the applicable 2-1/2
month period and Section 1.409A-1(b)(9)(iii) regarding payments made only upon
an involuntary separation from service. Notwithstanding anything herein to the
contrary, if any payment of money or other benefits hereunder could cause the
application of an accelerated or additional tax under Section 409A(a)(1)(B) (“a
409A Tax”), the Company, in its sole discretion, may decide such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant with Section 409A, or otherwise such payment or other
benefits shall be restructured, to the extent possible, in a manner, determined
by the Company, that does not cause such accelerated or additional tax. In
addition, to the extent Executive is a “specified employee” as defined in
Section 409A as of the Separation Date, and the deferral of the commencement of
any compensation or benefits otherwise payable under this Agreement as a result
of termination of employment is necessary in order to prevent a 409A Tax, then
Company will postpone the commencement of such payment of any such compensation
or benefits until the first business day of the seventh month following
Executive’s Separation Date (the “Delayed Payment Date”). Payment of the
withheld and accumulated payments shall be treated as made on the Delayed
Payment Date if the payment is made on such date or a later date within the same
calendar year as the Delayed Payment Date, or, if later, by the 15th day of the
third month following the Delayed Payment Date, provided that Executive may not,
directly or indirectly, designate the year of payment. Company shall consult
with Executive in good faith regarding the implementation of the provisions of
this Paragraph 11, but Company shall determine the terms of any such
implementation. Executive acknowledges that he has been advised to obtain
independent legal, tax or other counsel in connection with any Section 409A
obligations and Executive has/will do so to the extent he deems necessary.

 

5



--------------------------------------------------------------------------------

12.

Miscellaneous.

 

  (a)

Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each party.

 

  (b)

Waiver. No failure or delay of either party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.
Any agreement on the part of either party to any such waiver shall be valid only
if set forth in a written instrument executed and delivered by a duly authorized
officer on behalf of such party.

 

  (c)

Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the parties with respect to the
subject matter hereof and thereof, except as otherwise set forth herein
(including, for the avoidance of doubt, the Severance Agreement).

 

  (d)

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of California, without regard to the laws
of any other jurisdiction that might be applied because of the conflicts of laws
principles of the State of California.

 

  (e)

Assignment; Successors. The Company may not assign this Agreement to anyone, at
any time, without Executive’s prior written consent, except that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive to any successor to the business or assets of the Company (whether
by reorganization, consolidation merger, sale or other transaction). This
Agreement shall inure to the benefit of and be binding upon the Company’s
predecessors, successors, subsidiaries, permitted assignees, parents, branches,
divisions or other affiliates, and upon Executive’s heirs, executors and
administrators.

 

6



--------------------------------------------------------------------------------

  (f)

Severability. If any provision of this Agreement or its application is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
application and, therefore, the provisions of this Agreement are declared to be
severable. In addition, should any court of competent jurisdiction determine
that any provision of this Agreement is unenforceable, the parties agree that
the court should modify the provision to the minimum extent necessary to render
said provision enforceable.

 

  (g)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have caused this Agreement to be
executed.

 

DUCOMMUN INCORPORATED

   

EXECUTIVE

By: /s/ Rosalie F. Rogers, June 26, 2019     /s/ Douglas Groves, June 26, 2019

 

Title:   V.P. & Chief H. R. Officer

   

Douglas L. Groves

 

 

8